Case: 16-31205      Document: 00514220988         Page: 1    Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 16-31205
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                      November 1, 2017
                                                                          Lyle W. Cayce
LARRY WAYNE MCCRAY,                                                            Clerk

                                                 Plaintiff-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-260


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Larry Wayne McCray, Louisiana prisoner # 314700, appeals the district
court’s judgment dismissing his 42 U.S.C. § 1983 civil rights complaint as
frivolous under 28 U.S.C. § 1915(e). McCray sought a ruling from the district
court that the Antiterrorism and Effective Death Penalty Act (“AEDPA”) “and
all other statutes, laws and rules” that prevented him from exercising his First
Amendment right of access to the courts were unconstitutional.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31205     Document: 00514220988     Page: 2   Date Filed: 11/01/2017


                                  No. 16-31205

      McCray points to no specific provision of the AEDPA and identifies no
other statute, rule, or law restricting his right of access to the courts. He also
fails to set forth any facts showing that the application of the AEDPA, or any
other statute, has deprived him of “a reasonably adequate opportunity to file”
a nonfrivolous claim. Johnson v. Rodriguez, 110 F.3d 299, 310-11 (5th Cir.
1997) (quotation marks and citation omitted). Moreover, both the Supreme
Court and this court have consistently upheld the constitutionality of various
provisions of the AEDPA.
      Under the circumstances, the district court did not abuse its discretion
in dismissing McCray’s complaint as frivolous. See Geiger v. Jowers, 404 F.3d
371, 373 (5th Cir. 2005).      Accordingly, the district court’s judgment is
AFFIRMED.       Further, because the district court’s dismissal of McCray’s
complaint as frivolous counts as a strike under Section 1915(g), McCray is
WARNED that if he accumulates three strikes, he will not be allowed to
proceed in forma pauperis in any civil action or appeal unless he is under
imminent danger of serious physical injury. See § 1915(g).




                                        2